Citation Nr: 0809708	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  05-16 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected ingrown toenail of the right 
great toe.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to November 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claims.

In March 2006, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  


FINDINGS OF FACT

1.  The ingrown toenail of the right great toe does not 
demonstrate moderately severe symptoms.

2.  The veteran's service-connected disabilities have not 
been shown to be of such severity as to preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for an ingrown toenail of the right great toe have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Codes 5299-
5284 (2007).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340, 4.16(a), (b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As an initial matter, the Board notes that in various prior 
rating decisions that are not before the Board, service 
connection has been denied for bilateral pes planus, right 
foot calluses, bilateral hammertoes associated with ingrown 
toenail of the right great toe, and dermatophytosis with 
onychomycosis of the right great toe and left small toe 
nails.  These disabilities are not on appeal at this time.

The veteran's ingrown toenail of the right great toe has been 
evaluated as 10 percent disabling under Diagnostic Code 5299-
5284.  Diagnostic Code 5299 indicates the disability is not 
listed in the Schedule for Rating Disabilities and it has 
been rated by analogy under a closely related disease or 
injury.  38 C.F.R. §§ 4.20, 4.27.  In the present case, the 
ingrown toenail of the right great toe was rated by analogy 
as a foot injury, evaluated under Diagnostic Code 5284.  In 
order to assign a 20 percent evaluation under Diagnostic Code 
5284, a moderately severe impairment must be shown.  A 30 
percent evaluation is warranted if a severe impairment is 
shown.  The word "severe" is not defined in the VA Schedule 
for Rating Disabilities.  Rather it is the Board's 
responsibility to evaluate all the medical evidence and 
determine the appropriate rating that would compensate the 
veteran for impairment in earning capacity, functional 
impairment, etc.

Having carefully reviewed the record, the Board finds that a 
higher evaluation is not warranted for the veteran's service-
connected ingrown toenail.  The veteran was afforded several 
VA examinations, none of which showed a moderately severe 
disability associated with the veteran's ingrown toenail.  
During the February 2003 examination, the veteran's toenail 
was described as having tenderness on palpation proximal to 
the cuticle, mild swelling and a small nail with inward 
growth at the medial margin with nail plate deformity.  There 
was no limitation of motion of the great toe or functional 
limitation on standing and walking.  During the January 2004 
VA examination, the examiner opined that the only symptom 
associated with the veteran's ingrown toenail was a small 
splintered nail in the external corner aspect of the right 
great toe, which was not painful as long as he trimmed it.  
All other symptoms and functional limitations described were 
found to be associated with residuals of hammertoes.  The 
June 2005 VA examiner likewise attributed all the veteran's 
symptoms to his hammertoes and stated that there were no 
functional impairments secondary to the residual nail spicule 
from the ingrown toenail of the right great toe.  Physical 
examination of the toenail bed during the August 2006 VA 
examination revealed no drainage or other abnormalities other 
than the nail having been removed, but well-healed.  The 
veteran was diagnosed as having an ingrown toenail that was 
not found "since [it was] corrected."

In sum, there is nothing in the veteran's clinical history 
and current findings which warrants a rating higher than 10 
percent for a "moderately severe" impairment of the foot 
during the appellate period.  The term "moderately severe" 
is not defined by regulation; however, the 20 percent rating 
which it represents is the same rating assigned when there is 
ankylosis of the subastragalar or tarsal joint in a poor 
weight-bearing position (Diagnostic Code 5272), or when there 
is ankle ankylosis in a plantar flexed position of less than 
30 degrees (Diagnostic Code 5270).  The veteran's problems 
are not of the kind that it may be said that his disability 
more closely approximates that rating criteria, especially 
when considering the range of motion is noted to be normal, 
and there is no showing in the record of any impairments, 
except for some tenderness, due to the ingrown toenail.  

The Board has considered whether a higher rating is available 
under other Diagnostic Codes.  As the veteran's other right 
foot disabilities have already been addressed by the RO, they 
are not on appeal and the Board finds no other potentially 
applicable Diagnostic Code.  

As such, the Board finds that the criteria for a rating in 
excess of 10 percent under Diagnostic Code 5284 have not been 
met and that impairment is no more than moderate.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's statements as to the severity of his symptoms 
have been considered.  However, the Board attaches greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The 
preponderance of the evidence is against a rating higher than 
10 percent for the veteran's ingrown toenail of the right 
great toe.  38 U.S.C.A. § 5107(b).

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  The Board does not find 
evidence that the veteran's ingrown toenail of the right 
great toe should be increased for any separate periods based 
on the facts found during the whole appeal period.  The 
evidence of record in connection with this claim supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.

The Board has considered whether the veteran's claim should 
be referred for a rating based on considerations outside the 
schedular rating criteria.  However, the evidence does not 
show that the service-connected disability has presented such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  
Although the evidence shows some limitations due to the 
service-connected ingrown toenail of the right great toe, 
there is no evidence that the nature and severity of these 
symptoms are beyond what is contemplated by the applicable 
criteria.

TDIU

The veteran claims that he is unable to secure or maintain 
substantially gainful employment because of his service-
connected disabilities.  The veteran may be awarded a TDIU 
upon a showing that he is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his age or the impairment caused by 
any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R.  § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted a TDIU, the veteran's 
service-connected disabilities, alone, must be sufficiently 
severe to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

In this case, the veteran's service-connected disabilities 
include headaches, rated as 30 percent, diabetes mellitus, 
rated as 20 percent, ingrown toenail of the right great toe, 
rated as 10 percent, and impotence associated with diabetes 
mellitus, rated as noncompensable.  

The veteran's combined disability evaluation is 50 percent.  
See 38 C.F.R. § 4.25, Table I.  As the veteran does not meet 
the schedular prerequisites for assignment of a total rating 
for compensation purposes, he can only be granted a total 
rating if it is shown that his service-connected 
disabilities, when considered in light of his education and 
occupational experience, render him unable to obtain or 
retain substantially gainful employment.  See 38 C.F.R. § 
4.16(b).

During the March 2006 personal hearing, the veteran stated 
that he worked part time for Labor Ready.  He had tried to 
work in construction full time, but would be laid off when 
his foot trouble was noticed.  

The Board has considered the veteran's statements; however, 
the competent evidence of record does not support the claim 
for TDIU.  During the June 2003 VA examination, the veteran 
attributed his work problems to his inability to get along 
well with others.  In the January 2004 VA examination report, 
the examiner stated that the veteran's toenail condition did 
not affect his daily activities or his job.  A June 2005 VA 
opinion noted there were no functional impairments secondary 
to the right ingrown toenail.  The September 2005 VA 
examination noted that the veteran headaches probably do 
incapacitate him during flareups and he would be unable to do 
his job during acute episodes, which the examiner 
characterized as non-prostrating in nature.  At that same 
examination, the veteran reported the he experienced such 
headaches approximately 3 times each month, and they lasted 
for 2-3 hours each.  An addendum to the September 2005 VA 
examination stated that the veteran's diabetes mellitus 
caused no significant defects regarding his occupation.  In 
April 2007, the veteran underwent a functional capacity 
evaluation which found that the veteran was able to work in a 
sedentary position.  The physical examination report did not, 
however, cite the veteran's service-connected disabilities as 
limiting his ability to work in heavy lifting jobs and showed 
that the veteran suffered from other disabilities that are 
not service-connected.  

The Board also finds that the competent medical evidence of 
record does not support a higher evaluation for the veteran's 
service-connected disabilities and does not indicate that the 
veteran is unable to secure or maintain gainful employment as 
a result of his service-connected disabilities.  There is 
also clear evidence of nonservice-connected disorders that 
cannot provide the basis to find that the veteran is totally 
disabled due to his service-connected disorders.  Thus, these 
records also provide probative evidence against the veteran's 
claim for a TDIU.  

In this case, the Board places greater probative value on the 
objective medical evidence than lay statements provided by 
the veteran.  See Smith v. Derwinski, 1 Vet. App. 235 (1991); 
Hayes v. Brown, 5 Vet. App. 60 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190 (1992).

The Board cannot deny the veteran's claim for total rating 
based on individual unemployability without producing 
evidence, as distinguished by mere conjecture, that the 
veteran can perform work.  Beaty v. Brown, 6 Vet. App. 532 
(1994).  In this case, the veteran has not worked in several 
years.  However, this fact, in and of itself, does not 
provide a basis to conclude that the veteran's service-
connected disabilities caused his unemployment.  The Board 
finds that the medical examinations provide evidence against 
this claim.  Of the veteran's service-connected disabilities, 
examiners have commented that the diabetes mellitus and right 
ingrown toenail have no functional impairment.  While an 
examiner noted that the veteran's headaches do affect his 
ability to function, that examiner specifically noted that 
such impairment was only during flare-ups and the veteran 
self-reported a history of 3 headaches per month, lasting 2-3 
hours each.  There is no objective evidence showing that the 
veteran was unemployable due to his service-connected 
disabilities, to include his headaches.  Accordingly, the 
weight of the evidence is against the claim for a total 
rating based on individual unemployability due to service-
connected disabilities under both 38 C.F.R. § 4.16(a) and 
(b).

Since the preponderance of the evidence is against the 
veteran's claim, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies 38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102.  Hence, the appeal is denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2003.  Additional notice was sent in 
March 2006.  The claims were subsequently readjudicated in 
March 2006 and August 2007 supplemental statements of the 
case.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim for TDIU and 
the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

None of the notice letters, however, fully discussed the 
criteria for an increased rating, thus, the duty to notify 
has not been satisfied with respect to VA's duty to notify 
him of the information and evidence necessary to substantiate 
the claim for an increased rating.  See Quartuccio, 16 Vet. 
App. at 183; Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, the Board finds that any content-related notice 
errors did not affect the essential fairness of the 
adjudication of the claim decided herein.  In his statements 
in support of his claims, notably his notice of disagreement, 
substantive appeal and letter dated November 2003, the 
veteran discussed medical findings, which indicate actual 
knowledge of the evidence needed to substantiate the claim, 
of the right to submit additional evidence and the 
availability of additional process.  In addition, the 
veteran's accredited representative submitted written 
argument in January 2008 which demonstrated actual knowledge 
of the legal requirements of the claims.  

As actual knowledge of the evidence necessary to substantiate 
the claims has been demonstrated and the veteran, or those 
acting on his behalf, has had a meaningful opportunity to 
participate in the development of his claim, the Board finds 
that no prejudice to the veteran will result from proceeding 
with adjudication without additional notice or process.  see 
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 12 (U.S. 
Vet. App. January 30, 2008) (citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007)).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities and afforded the veteran the 
opportunity to give testimony before a hearing officer at the 
RO.  All known and available records relevant to the issues 
on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  Thus, the opportunity to develop the case that 
was provided during the appeal period rendered any pre-
adjudicatory section 5103(a) notice error non-prejudicial.  
Vazquez-Flores, slip op. at 12.  


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for service-connected ingrown toenail of the right 
great toe is denied.

Entitlement to a total disability rating for compensation 
purposes due to individual unemployability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


